Citation Nr: 1518520	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  08-24 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for cerebellar ataxia with left extremity tremor to include as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1961 to August 1962.  He had a period of active duty for training from May 1959 to October 1959 and additional periods of active duty for training and inactive duty for training with the New Jersey Air National Guard from August 1962 to April 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).

In February 2010, the Veteran testified during a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

In September 2010 and June 2012, the Board remanded the issue for further development to include a VA examination and opinion.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran did not participate in radiation-risk activity during active service or during a period of inactive or active duty for training.

2.  Cerebellar ataxia with left extremity tremor is not shown to be causally or etiologically related to any disease, injury, or incident during the Veteran's period of active service from October 1961 to August 1962 and did not manifest within one year of the Veteran's discharge from active service.

3.  The Veteran was not disabled due to cerebellar ataxia with left extremity tremor during a period of inactive duty training or active duty for training.  

4.  The Veteran did not have chronic neurological symptoms in active service or during a period of inactive or active duty for training, did not have continuous or recurrent symptoms since service separation, and the current cerebellar ataxia with left extremity tremor first manifested after service separation, is not related to disease or injury or other event in active service or active duty for training, and is not related to injury during inactive duty for training.


CONCLUSION OF LAW

The criteria for service connection for cerebellar ataxia with left extremity tremor disorder have not been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  A September 2006 letter explained the evidence necessary to substantiate the claim of service connection for cerebellar ataxia with left extremity tremor, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

The Board notes that the case was remanded in September 2010, so that the RO could contact the Defense Threat Reduction Agency, and any other appropriate facility, to determine whether the Veteran was exposed to ionizing radiation while stationed at National Aviation Facilities Experimental Center (NAFEC) in May 1959, August 1959, and from October 1961 to August 1962.  In response to a January 2011 RO inquiry, in March 2011, a response from the USAF Radiation Dosimetry Program stated that after a query in the USAF Master Radiation Exposure Registry (MRER), and other available USAF records of occupational radiation exposure, no records were located for the Veteran.  They noted that the search included all records currently maintained by the organization (i.e., electronic MRER, microfilm archived, paper form, and analytical sample reports used to compute radioactive material intake and/or internal radiation dose).  The response indicated that in some cases, records of occupational radiation exposure were maintained in individual health, unit, or installation records.  Therefore, the absence of a record in the MRER should not be considered as conclusive evidence that an occupational exposure to radiation did not occur.  

Also, in response to a January 2011 RO inquiry, in March 2011, the Defense Threat Reduction Agency replied that the scope of their purview was limited to providing information regarding the activities and radiation exposure histories of individuals who participated in U.S. atmospheric nuclear tests (1945 to 1962) and the occupation of Hiroshima and Nagasaki, Japan, following World War II.  They suggested that the RO send an inquiry to the HQ Air Force Medical Support Agency (HQ AFMSA/SG3PB) in Arlington, Virginia.   

In June 2011, the RO sent an inquiry to the HQAFMSA/SG3PB.  In a July 2011 response, the AFMSA/SG3PB replied that after a query of the occupational radiation exposure monitoring records in the USAF Master Radiation Exposure Registry (MRER) for the Veteran, they found no external or internal radiation exposure data for the Veteran.  They noted that the MRER is the single repository for occupational radiation exposure monitoring for all Air Force personnel.  It was also noted that their records dated back to 1947, but there have been cases where early records, especially DD Form 1141, were maintained in the individual's military medical record or by the local unit and were not forwarded for inclusion in the central repository.  Additionally, they noted that in February 2007, the same conclusion was provided to the RO in response to a January 2007 inquiry, and that it was not clear how the Veteran, while on active duty, was exposed to ionizing radiation resulting from Air Force activities involving the "testing of nuclear fuel" because the Air Force had very limited activities involving nuclear fuel.  As such no dose was given for the Veteran.  Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998). 

With regard to the duty to assist, the Veteran's service treatment records (STRs), pertinent post-service treatment records, and personnel records have been secured.  The evidence of record includes VA outpatient treatment reports, private records, Social Security Administration (SSA) records, and testimony and statements from the Veteran and his representative.  The Veteran was afforded a VA medical examination in April 2014 pursuant to the remand of June 2012, and an addendum opinion was obtained in November 2014.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on the Veteran's lay statements and a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2014).  

Lastly, with regard to the VA's duty to assist, the Board notes that the Veteran asserts that he was required to wear a badge to detect radiation exposure.  In a May 2014 statement, the Veteran submitted a list of the names of Veterans that served with him and may have also worn a badge.  In an October 2014 letter to the Veteran, the RO asked him to submit statements from those individuals regarding their knowledge of the radiation badges.  To date no other information has been received from the Veteran.  The Board finds that VA has made reasonable efforts in its search to assist the Veteran in obtaining any federal records that may document radiation exposure during the Veteran's active service.  No records were located and radiation exposure during service has not been substantiated.  The Veteran has been notified of the search results.  The Board finds that it is reasonably certain that such records do not exist. 

Regarding VA's duties set forth in Bryant v. Shinseki, 23 Vet. App. 488 (2010) and 38 C.F.R. 3.103(c) (2) (2014), the Veteran's testimony at the hearing focused on the elements necessary to substantiate his claim and demonstrated, along with his representative's statements, that he had actual knowledge of the elements necessary to substantiate a claim for service connection.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c) (2) and now can adjudicate the claim based on the current record.

Service Connection: Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Shedden v. Principi, 281 F.3d 1163 (2004).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a) (2014).

In this case, an organic disease of the nervous system, is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2014). 

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2014).  The definitional statute, 38 U.S.C.A. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on active duty for training or inactive duty for training. 

The Court has held this statute, in effect, means that if a claim relates to period of active duty for training, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.  Paulson v. Brown, 7 Vet. App. 466, 469-470 (1995). 

Active duty for training (ACDUTRA) includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c) (2014).  Inactive duty training (INACDUTRA) includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 (presumption of soundness), 3.306 (presumption of aggravation of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA or INACDUTRA is not appropriate.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

At the videoconference hearing before the Board in February 2010, the Veteran asserted that he was exposed to radiation in service and this is the cause of the cerebellar ataxia.  The Veteran indicated that he was stationed at the National Aviation Facilities Experimental Station.  He stated that there were only 500 men on the base and it was twelve miles from Atlantic City in an area known as the Pine Barons, which was their bombing site.  Board Hearing Transcript, dated in February 2010, pages 3-4.  The Veteran stated that he and others were given a little white badge to put on his uniform no matter what he was doing.  He stated that he was instructed that when the badge starts to turn pink and then later on, maybe red, then to get out of there because he was being radiated.  Board Hearing Transcript, dated in February 2010, page 4.  The Veteran stated that they did not think it was dangerous or that there was anything bad about it and when the badges turned red, they were not scared.  Id. at page 5.  The Veteran indicated that his symptoms began in 1989, and he did not do anything about it and he just kept working.  He stated that it didn't seem to be that bad and then it got worse and worse.  The Veteran indicated that in 1992, he started to fall down when he was talking to people, lose his balance, and it was getting harder to drive.  He indicated that's probably when he started using a cane.  Id. at page 7.  The Veteran indicated that he sought treatment by private neurologists and the diagnosis was cerebellar or cerebral ataxia, meaning dizziness or balance.  Id. at page 8.  

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  

First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2), provided the rebuttable presumption provisions of 38 C.F.R. §3.307 are also satisfied.  

The term "radiation-exposed veteran" means either a veteran who while serving on active duty, or an individual who, while a member of a reserve component of the Armed Forces during a period of active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i).  The term radiation-risk activity includes the following: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; and internment as a prisoner of war in Japan (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupation forces in Hiroshima or Nagasaki, Japan, during the period beginning on August 6, 1945, and ending on July 1, 1946. 38 C.F.R. § 3.309(d)(3)(ii).  

In this case, although the Veteran is currently diagnosed with cerebellar ataxia with left extremity tremor (see the April 2014 VA medical opinion), there is no evidence that the Veteran participated in any radiation-risk activity as so defined.  Thus he cannot be a radiation-exposed Veteran as contemplated under 38 C.F.R. § 3.309(d) to reap the benefit of presumptive service connection under the aforementioned provision.

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic diseases" which will be service connected when it is determined that: (i) a veteran was exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (ii) the veteran subsequently developed a radiogenic disease; and (iii) such diseases became manifest within the period specified in paragraph (b)(5); before its adjudication the claim will be referred to the Under Secretary of Benefits for further consideration in accordance with paragraph (c) of this section.  If any of the foregoing three requirements has not been met, it shall not be determined that a disease has resulted from exposure to ionizing radiation under such circumstances.  38 C.F.R. § 3.311(b)(1)(iii).  "Radiogenic diseases" does not include cerebellar ataxia.  38 C.F.R. § 3.311(b)(2).  

The Under Secretary of Benefits shall review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the veteran's disease resulted from radiation exposure during service.  38 C.F.R. § 3.311(c)-(e). The Under Secretary for Benefits may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. § 3.311(c)(1).

Here, there is no evidence that the Veteran was exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed.  In this regard, all inquiries regarding the Veteran's exposure to radiation have returned a reply that no external or internal radiation exposure data for the Veteran was found.  Further, the Veteran's service personnel records and service treatment records are negative regarding any claimed exposure to ionizing radiation or any assignment or duties involving exposure to ionizing radiation.  In light of the above, the Board finds that service connection is not warranted under 38 C.F.R. § 3.311(b) (2014).

Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must determine whether the disability is otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Moreover, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson v. Brown, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to a period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim"); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).

As noted, the Veteran contends that his currently diagnosed cerebellar ataxia with left extremity tremor is due to ionizing radiation exposure during active duty.  The Board notes that the Veteran's military service includes periods of INACDUTRA as well as periods of ACDUTRA and active duty.  The Veteran's total period of military service was from May 1959 to April 1965.  His period of active duty was from October 1, 1961 to August 20, 1962.  

The Board finds that the Veteran is competent to report observable symptoms and firsthand events since this lies within the realm of his experience.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Board has considered the Veteran's lay statements regarding his exposure to radiation.  The Veteran has consistently reported that he was required to wear a badge that detected radiation.  While the Veteran is competent to report that he wore a badge, he is not competent to state whether he was exposed to ionizing radiation, and that the exposure caused his disability.  The Veteran's unsupported assertions that he was exposed to ionizing radiation do not constitute competent evidence of such exposure, as this is a complex determination that cannot be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) Layno, 6 Vet. App. at 469-71. 

The Board finds that the RO made several inquiries with the Defense Threat Reduction Agency, and other appropriate agencies in order to obtain any records or evidence that the Veteran was exposed to radiation during his military service.  As noted above, each response garnered a negative finding of any evidence of radiation exposure for the Veteran.  The responses also made reference to the fact that in some cases records of exposure were maintained in the individual's military records.  The Board has reviewed the Veteran's STR's and personnel records, and there is no evidence of radiation exposure for the Veteran.  Additionally, in response to the Veteran's May 2014 statement providing a list of names of fellow service members who may have also worn badges, the RO sent the Veteran a letter asking him to submit statements from these individuals.  To date no response or statement has been received from the Veteran.  The Board finds the negative responses from the appropriate agencies regarding the Veteran's exposure to radiation, the lack of evidence in the Veteran's STR's or personnel records regarding exposure, and no other credible evidence of exposure to radiation more probative than the Veteran's lay statements that he wore a badge that detected radiation.  Given the fact that occupational exposure would ordinarily have been monitored, the lack of a DD 1141 indicates that the Veteran was not exposed to ionizing radiation.

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current cerebellar ataxia with left extremity tremor did not manifest in service and is not otherwise related to active service, ACDUTRA, or INACDUTRA.

A review of the Veteran's service treatment records (STR's) is negative for complaints, treatment, and diagnoses of cerebellar ataxia with left extremity tremor.  The Veteran's April 13, 1962 separation from active duty examination, is normal and has no evidence of injury or illness related to the Veteran's claim.  Examination of the neurological system and extremities was normal.  Additionally, on the Veteran's report of medical history, there is no mention of neurological symptoms or illness or any symptoms pertinent to the extremities.  The Veteran denied having dizziness, neuritis, or paralysis.  Further, in an August 1962 statement of physical condition, the Veteran certified that since his separation physical examination on April 13, 1962, there had been no change in his physical condition, and he was not suffering any disability, defect, or illness which was not present at the time of the physical examination.  The Veteran's personnel records are also negative regarding any claimed exposure to ionizing radiation or any assignment or duties involving exposure to ionizing radiation.

The Board finds that the weight of the competent and credible evidence establishes that the current cerebellar ataxia with left extremity tremor did not manifest in service, the Veteran did not have chronic or recurrent symptoms of cerebellar ataxia with tremors in service or continuously after service, and the current cerebellar ataxia with left extremity tremor is not medically related to injury or other incident of active service, ACDUTRA, or INACDUTRA. 

The weight of the evidence does not establish chronic and recurrent symptoms in service and continuously after service.  A review of the evidence shows that the Veteran has reported that his symptoms began shortly after his 1965 discharge from service.  However, the evidence of record shows that the actual date of onset of symptoms has varied from approximately 1963 to 1992.  A November 1994 University of Pennsylvania Medical Center treatment note reflects that the Veteran reported that he had an episode of gross imbalance in approximately 1963.  He reported that he was unable to get around and ended up in the hospital for several weeks.  He had difficulty walking and was in a wheelchair as a result of the incident.  A November 2006 statement from the Veteran's ex-wife, A.W., reflects that they were married from 1960-1977.  She stated that in the winter of 1966, the Veteran woke up, got out of bed, and fell to the floor.  He couldn't stand up and had to crawl to the bathroom.  She took him to the hospital where they admitted him and after extensive tests they were unable to determine what had caused the paresis.  She stated that the Veteran needed the assistance of a cane when in the home and a wheelchair when out.  This continued until Memorial Day 1967, when he gradually regained his strength and no longer needed the cane.  A May 2006 treatment note reflects that the Veteran reported that he began to have balance problems in 1989.  At the Veteran's February 2010 Board hearing, he also testified that his symptoms began in 1989.  In the Veteran's October 2007 notice of disagreement, the Veteran stated that his symptoms began in 1992.  Various treatment notes also reflect that the Veteran reported his symptoms began in 1992.  

The weight of the competent and credible evidence shows that the Veteran's symptoms began in about 1966, resolved on their own approximately 6 months later, and he became symptomatic again in November 1992.  

A diagnosis of cerebellar ataxia was not made in service or within a year of service separation.  The Veteran separated from active service in August 1962.  As discussed above, there is some evidence showing that the symptoms manifested in 1963 but a diagnosis of cerebellar ataxia was not made and the weight of the evidence does not establish that the disease become manifest to a degree of 10 percent or more within one year of separation from active service.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(a) is not warranted.

Presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted.  The weight of the evidence shows that the Veteran did not experience chronic and continuous symptoms in service or since service separation.  As discussed in detail above, the Veteran did not have symptoms in service and after service separation, the weight of the evidence does not show continuous symptoms.  The weight of the evidence shows that the Veteran had symptoms in 1966, and then the symptoms resolved until 1992.  

The Board finds the weight of the competent and credible evidence shows that the current cerebellar ataxia with left extremity tremors did not first manifest in active service, but was first diagnosed many years after separation from active duty.  

As for a diagnosis, the Veteran has received varying diagnoses for his condition.  An April 1996 physical for a life insurance policy reflects that the Veteran complained of unsteadiness that began in November 1992 after waking up with severe vertigo.  The Veteran was diagnosed with cerebellar ataxia secondary to ischemia.  Private treatment records from Dr. A. P. dated from February 2001 to September 2006 reflect that he was treated for cerebellar ataxia.  A March 2001 private treatment record noted that the Veteran had ataxia and imbalance secondary to a cerebellar disorder.  A December 2004 private treatment record mentioned that the Veteran had balance problems and tremor of the left arm.  He stated that it was "not obvious to [him]" that cerebellar ataxia was the underlying cause.  A May 2006 VA treatment record reflects complaints of balance problems.  The Veteran reported that he started to have balance difficulty and vertigo since 1989.  It also noted that the Veteran had a concussion from a motor vehicle accident.  A September 2006 VA treatment record reflects that the Veteran had a diagnosis of cerebellar ataxia with balance problems and tremor from left arm as a result of a brain trauma; he reported a history of being shot in the head-"grazed my head" at age 17 and having a concussion from football injuries.  He also stated that he had problems with radiation exposure while in the military when he did research on nuclear material.  An August 2010, VA treatment note shows an assessment of psychogenic tremor and gait disorder.  

In April 2014, the Veteran was afforded a VA examination per the June 2012 Board remand.  The examiner noted the Veteran's diagnoses of cerebellar ataxia with tremor and idiopathic balance dysfunction, gait imbalance.  In addition, the examiner took note of the fact that the medical records state that the cause of the Veterans cerebellar ataxia with tremor could be either psychogenic, related to his past head injuries, or due to the Veteran's report of radiation exposure.  The examiner also noted the Veteran's history of dizziness and imbalance that began in 1966 and the Veteran's report that in 1992 the Veteran's dizziness and balance problems came back.  The Veteran's reports of head injuries and concussions playing sports in his youth were noted, to include an incident when he was 17, in which a bullet grazed the side of his head.  The Veteran admitted to left hand tremor with fatigue, at the end of the day, or after exercise.  On physical examination, action tremor was observed in both hands, with the left being worse than the right.  

The VA examiner was asked to specifically identify whether the Veteran has a diagnosis of cerebellar ataxia with left extremity tremor, and if so whether it was at least as likely as not related to any incident of military service.  If the examiner found the disability was not related to service, the examiner was asked to determine whether it pre-existed service.  As for a diagnosis, the examiner confirmed the diagnosis of cerebellar ataxia with tremor.  The examiner opined that it was less likely than not that the cause of the Veteran's disability was psychogenic in nature, and less likely than not that it was due to remote head injuries at age 17.  The examiner also noted that there was a link between cerebellar ataxia and ionizing radiation if the individual has a condition called ataxia-telangiectasia (A-T), a progressive neurodegenerative disorder.  The VA examiner noted that the Veteran has never been diagnosed with A-T, and the examiner did not diagnose him with A-T as a result of the examination.  In a November 2014 addendum opinion, the examiner opined that it was at least as likely as not that an incident, or incidents, from his service years could have been the cause, or a contributing factor to the Veteran's cerebellar ataxia.  The rationale provided was that in 1966, within one year of his discharge from service, the Veteran began having significant issues with balance and dizziness, and given that time frame, his condition was likely due to an in-service incident.  

Based on a review of the evidence, the Board finds that service connection for cerebellar ataxia with left extremity tremor is not warranted on a direct basis.  While the Veteran has asserted that he was exposed to ionizing radiation during service, and as a result developed cerebellar ataxia with left extremity tremor, the preponderance of the evidence does not support that contention.  As discussed in detail above, the Veteran's service records and military records do not substantiate occupation radiation exposure.  No external or internal radiation exposure data for the Veteran was located.    

Direct service connection requires a showing of an in-service injury, a current disability, and a link between the two.  The Veteran's STR's are negative for treatment for, or a diagnosis of cerebellar ataxia.  In fact, the Veteran has never asserted that his symptoms began in service.  The weight of the evidence of record shows that the Veteran reports that his symptoms began in 1966, a year after his discharge from INACDUTRA service, when he had a sudden onset of balance and dizziness issues, was hospitalized, and subsequently in a wheel chair for 6 months.  Furthermore, at the time of the Veteran's discharge from active duty, his April 1962 separation examination was normal, and in an August 1962 statement of physical condition, the Veteran certified that he was not suffering any disability, defect, or illness which was not present at the time of the April 1962 examination.  The weight of the evidence shows that the current cerebellar ataxia with left extremity tremors first manifested many years after active duty and there is no competent evidence that relates the cerebellar ataxia with left extremity tremors to injury or disease or other event in active duty.   

Regarding the periods of ACDUTRA and INACDUTRA service, there is no competent evidence that establishes that the Veteran was disabled due to cerebellar ataxia with left extremity tremor during a period of INACDUTRA or ACDUTRA.  The diagnosis of cerebellar ataxia with left extremity tremor was made many years after the periods of ACDUTRA and INACDUTRA.  The Veteran did not have chronic neurological symptoms in ACDUTRA and INACDUTRA. 

In the November 2014 addendum opinion, the VA examiner opined that it was at least as likely as not that an incident, or incidents, from the Veteran's service years could have been the cause, or a contributing factor to the Veteran's cerebellar ataxia.  The rationale provided was based on the close proximity of the date of onset and the date the Veteran was discharged from military service.  The Board notes however, that the date of discharge in this case is irrelevant as it pertains to presumptive service connection for chronic conditions that became manifest within a year of discharge.  The Veteran was in an INACDUTRA status at the time of his discharge.  As discussed above, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins, supra.  

Further, any periods of INACDUTRA in the National Guard are not for consideration because service connection may be granted for disability resulting only from injuries incurred or aggravated during such periods, not disability resulting from diseases, such as cerebellar ataxia.  38 U.S.C.A. § 101(23), (24); see McManaway, 13 Vet. App. at 67.  


The Board also finds that the opinion is speculative at best and to have limited probative value because the opinion expressed the relationship as possible, rather than probable.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical statement using the term "could," or in the moving party's case, "may" or "possibly," without supporting clinical data or other rationale, is too speculative in order to provide the degree of certainty required for medical nexus evidence.)  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).

There is no probative evidence which relates the current cerebellar ataxia with left extremity tremor to active service, ACDUTRA, or INACDUTRA.  The Veteran himself has attempted to relate the current cerebellar ataxia with left extremity tremor to his active service.  Although the Veteran, as a lay person, is competent to describe observable symptoms such as dizziness and firsthand events and he may be competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of cerebellar ataxia with left extremity tremor falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.  Some medical issues require specialized training for a determination as to diagnosis and causation; therefore such issues are not susceptible of lay opinions on etiology.  An opinion of etiology of cerebellar ataxia with left extremity tremor would require medical expertise and knowledge of the complexities of the neurologic system.  It is not shown that the Veteran has this knowledge or expertise. 

The Board finds that the weight of the competent and credible evidence establishes that the cerebellar ataxia with left extremity tremor did not manifest in active service, the Veteran did not have chronic or recurrent symptoms in service or soon after service, the cerebellar ataxia with left extremity tremor first manifested many years after service separation, and are not medically related to injury, disease or other incident of active service.  There is no competent evidence that the Veteran was disabled due to cerebellar ataxia with left extremity tremor during a period of INACDUTRA or ACDUTRA or that the cerebellar ataxia with left extremity tremor was due to injury sustained in INACDUTRA or ACDUTRA or due to disease incurred during ACDUTRA.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for cerebellar ataxia with left extremity tremor and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for cerebellar ataxia with left extremity tremor to include as due to ionizing radiation exposure is denied.




____________________________________________
C.L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


